Title: To Thomas Jefferson from Thomas Bolling Robertson, 28 July 1820
From: Robertson, Thomas Bolling
To: Jefferson, Thomas


Sir
New Orleans
July 28th 1820
I am frequently asked if I am acquainted with the situation of the Central College; if I know the course of education that will be pursued there, and the price of boarding and tuition. Unfortunately I am ignorant of all these things. Can you give me the required information, concisely and in the way least troublesome to yourself. Several fathers of families are desirous of sending their sons to that institution, and it will be agreable to me with reference both to my native and adopted State to encourage intentions so complimentary to the one, and when carried into effect so productive of utility to the other.Since I wrote to you last in answer to your letter of theday of May, I have been elected Governor of the State. The manner of my election has been more gratifying to me than the office itself. I was opposed by wealth, extensive family connexions, intrigue, and federalism, Bank Directors, priess, players & Yankee merchants; I was accused of being from Virginia, and of hostility to Mr Monroe and Genl Jackson. I had nothing to offer but plain honesty & firm Republicanism. The people, the country people took me up and bestowed the appointment on me by an overwhelming majority.There were four Candidates, Mr Derbigny, Mr Destrehan both of whom you have seen at Washington, and Abner & Duncan known to you probably by reputation.Our Constitution requires that the two highest on the list shall be submitted to the General Assembly, which shall appoint one of them to the office of Governor. Judge Derbigny stands next to me; and it now remains to be seen whether he or myself will be preferred. My majority however is too great to render it probable that the popular choice will be disregarded. I received 1900 votes, that Gentleman 1100.I consider myself elected and now feel in all its force the responsibility of such a situation not that Government or the portion of it that will devolve upon me is extremely arduous. It has been surrounded by mystery & imagined difficulty, by disingenuity and cunning, and for bad purposes. But be this as it may, too much importance is attached to the Executive department every where, and in no State in the Union is this more the case unhappily, than in Louisiana. I wish then to turn the influence I shall possess to good account.I wish above all things to aid in establishing a general and practicable system of Education. I consider information in the people as of the first necessity, and alone sufficient to preserve their liberties & to increase their prosperity. Governments generally point out the paths that lead to national strength & wealth and use both for its  own purposes The strength of the nation they waste in wars of glory, its wealth in splendour and magnificence. Education will give strength, & point out the road to prosperity, better than governments can, & at the same time accuse these advantages to those entitled to  enjoy them.I have no doubt of your having turned your attention deeply and frequently to this subject. Can you be of service to us in this respect? Can you give me your ideas of a plan of education suited to this state—I assure you, we always look towards you with a kind of filial regard. Louisiana acknowledges no individual, so eminently entitled to its gratitude as yourself. If however you find  it inconvenient to comply with the request I make of you, I hope you will not undertake to do so but excuse the liberty I have taken and accept the assurances of the high respect and sincerity with whichI am yo. ob. st.Thos B. Robertson